Mr. Justice MacLeary
delivered the opinion of the court.
There is no bill of exceptions nor statement of facts to be found in the record. The examination and consideration of this case may be limited accordingly.
The information alleges that the accused seduced la joven, the young woman, naming' her. The . law defines a person *312whose seduction is forbidden as una mujer soltera, an unmarried woman. (Penal Code, sec. 261.) The counsel for defendant in his discussion of the case on the hearing had in this court urges this as a reason for the reversal of the judgment.
This matter was not called to the attention of the trial court by an exception to the information, but is noticed for the first time on the oral argument here. The information complies with all of the requirements ■ set out in section 82, Code of Criminal Procedure, which are all that are ordinarily necessary to its validity, and according to section 83 it cannot be held insufficient unless the “defect or imperfection tends to the prejudice of the rights of the defendant on the merits.” The words una joven and una mujer soltera are for the purpose of this case synonomous. The injured woman is a young woman and unmarried. If she had been married the accused could have proved that fact and it would have been a perfect defense. The inaccuracy of the accusation cut him off from no substantial right. It is doubtful if an exception, made on the ground indicated, even if presented at the proper time, would have been sustained; but certainly such an objection comes too late after a conviction in the trial court and an appeal to this court.
It is further claimed that the evidence adduced by the prosecution on the trial is insufficient to justify a conviction. There being neither bill of exceptions nor statement of facts contained in the record it is impossible for this court to know, or to be informed in any proper way, what the evidence was on which the verdict of the jury and the judgment of conviction was based. Such being the case, the presumption must be indulged that the trial court had sufficient legal evidence before it to justify the verdict of guilty rendered by the jury and the judgment of conviction pronounced by the court. But if we look further into the record we will find that the objection made by the counsel to insufficiency of the evidence is based on the idea that the testimony of the injured woman *313taken alone, without corroboration, is not sufficient to justify a conviction, and in support of that proposition reference is made to section 250 of the Porto Eico Code of Criminal Procedure, which requires in certain cases the testimony of the prosecuting witness to be corroborated. This section of the Code of Criminal Procedure above referred to is identical with section 1108 of the California Penal Code, and neither of them refers to the crime of seduction as defined in section 261 of the Penal Code of Porto Rico and section 268 of the Penal Code of California which are identical.
The unsupported evidence of the injured woman in a prosecution for seduction is sufficient to convict the defendant if the jury believes it to be true. This has been held in the case of the People v. Wade, 118 California, 672. Precisely this same question was presented to this court in the case of the People of Porto Rico v. Angel Santos y Santos, decided by us on the 28th of April last. (P. E. Rep., vol. 8, p. 348.) It was fully discussed and the authorities were fully and properly cited. If this last-named case had been consulted by counsel that decision would certainly have set at rest the question here presented.
The counsel for the defense also claims in his brief and argument that the trial court erred in the charge given to the jury. The particular words complained of are as follows:
“It is the duty of the court to advise you that absolutely no posterior act can be taken into account in the decision of this case. The later conduct of the injured female is of no importance. ’ ’
Doubtless the trial court in giving this instruction to the jury had reference to the previous chaste character of the injured woman, and it has been held in California that the previous chaste character of the prosecuting witness is properly limited to the time prior to her seduction. For the purpose of prosection for seduction the character ©f the woman subsequent to the date of her misfortune is not material to *314the case. This is plainly decided by the Supreme Court of California in the case of the People v. Wade, above referred to, and also in the case of People v. Kehoe, 123 California, 224.
The instruction might have been clearer on this point, but there is no room for doubt that when taken in connection with the evidence before the court and the jury,.it was sufficiently clear for all practical purposes, and did not mislead the jury in any particular.
But as this instruction refers to the evidence adduced on \ the trial, and there is nothing to show this court what the evidence was, we could not say that it was erroneous even if it seemed on its face so to be. From all that appears in the record it certainly was perfectly proper and correct. Every presumption is in favor of the correctness of the court’s instructions in a case like this, and it devolves on the accused alleging its incorrectness to make the same plain to this appellate court.
There being nothing in the record to justify a reversal of the judgment herein, it should be affirmed.

Affirmed.

Chief Justice Quinones and Justices Hernández, Figueras and Wolf concurred.